DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed October 26, 2022 has been entered. No new matter has been added.
Claims 1 – 6, 8 – 15, 19 – 24 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 6, 8 – 15, 19 – 20, 23 – 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barnes (US 2020/0325988).
Regarding Claim 1:
Barnes teaches a method for producing a piston (200, 300) for an internal combustion engine, the method comprising: producing a piston upper part (204) including a piston top (210), at least part of a ring section (246), and at least part of a cooling channel (104, and 358 via 356 see paragraph 0052); producing a piston lower part (205) and closing the part of the cooling channel arranged in the piston upper part via an additive method (paragraph 0032); finish-machining (paragraph 0059) the piston; and wherein finish-machining (paragraph 0050, “may be machined”) the piston includes producing at least one annular groove (254) in a ring support (204) for receiving a piston ring (formed between 246 and 254).
	Regarding Claim 4:
Barnes teaches producing the piston lower part via the additive method includes forming a second part of the cooling channel in a region of the piston lower part, the second part of the cooling channel having a rougher surface than the part of the cooling channel arranged in the piston upper part, wherein the rougher surface of the second part of the cooling channel is produced via the additive method (paragraph 0032).
	Regarding Claim 5:
Barnes teaches the cooling channel has a non-rotationally symmetrical shape with respect to at least one of a piston vertical axis and a piston transverse axis (Figs 1 – 3).
	Regarding Claim 6:
Barnes teaches producing the piston lower part via the additive method includes producing, via the additive method, a second part of the cooling channel in a region of the piston lower part, the second part of the cooling channel including at least one of an oil-guiding structure (Fig 1, paragraph 0038)), a jet splitter, a ramp, a cooling fin, and a constriction.
	Regarding Claim 8:
Barnes teaches subjecting the piston to a heat treatment prior to finish-machining the piston (paragraph 0032).
	Regarding Claim 9:
Barnes teaches the piston lower part is produced via a laser melting additive method (paragraph 0032).
	Regarding Claim 10:
Barnes teaches alfinizing the ring support in an aluminum melt prior to producing the piston upper part, and wherein producing the piston upper part includes casting the piston upper part (recoating process in paragraph 0030).
	Regarding Claim 11:
Barnes teaches producing the piston lower part via the additive method includes producing at least part of the ring section and producing at least one of (i) at least part of a piston pin boss and (ii) at least part of a piston skirt (Fig 1).
	Regarding Claim 12:
Barnes teaches a piston for an internal combustion engine, produced via the method according to claim 1 (Fig 1).
	Regarding Claim 13:
Barnes teaches producing the piston upper part includes introducing the part of the cooling channel into the piston upper part via at least one of a forging method, a casting core method (paragraphs 0030 - 0032, Fig 1), and a chip-removing method.
	Regarding Claim 14:
Barnes teaches the cooling channel includes a plurality of branches (Fig 1).
	Regarding Claim 15:
Barnes teaches the piston includes a plurality of cooling channels including the cooling channel (Fig 1).
	Regarding Claim 16:
Barnes teaches the cooling channel has a kidney-shaped cross-sectional profile (Fig 1).
	Regarding Claim 17:
Barnes teaches producing the piston lower part via the additive method includes forming at least one cavity in at least one region of the piston lower part that is subject to lower mechanical loading relative to other regions of the piston lower part (paragraphs 0030 – 0032, Fig 1).
	Regarding Claim 18:
Barnes teaches producing the piston lower part via the additive method includes forming at least one heat dissipation cavity ( 216) in the piston lower part that is structured and arranged to guide an outflow of heat from the piston lower part.
	Regarding Claim 19:
Barnes teaches producing the piston lower part via the laser remelting additive method includes: applying a layer of metal powder on the piston upper part; locally melting the layer of metal powder via laser radiation; and allowing the layer of melted metal powder to solidify and form a solid material layer (paragraphs 0030 – 0032).
	Regarding Claim 20:
Barnes teaches producing the piston lower part via the laser melting additive method further includes producing a plurality of additional solid material layers on the solid material layer to form the piston lower part (paragraphs 0030 – 0032).
	Regarding Claim 23:
Barnes teaches a method for producing a piston (200, 300) for an internal combustion engine, the method comprising: producing a piston upper part (204 via at least one of forging and casting (paragraph 0042), the piston upper part including a piston top (210), at least part of a ring section (246), and at least part of a cooling channel (104, and 358 via 356 see paragraph 0052); at least partially closing the part of the cooling channel arranged in the piston upper part via producing a piston lower part on the piston upper part via an additive method (paragraph 0032); and producing at least one annular groove (246) in a ring support (204) embedded in the piston upper part, the at least one annular groove configured to receive a piston ring (246).
	Regarding Claim 24:
Barnes teaches a method for producing a piston (200, 300) for an internal combustion engine, the method comprising: producing a piston upper part (204), the piston upper part including a piston top (210), at least part of a ring section (246), and an upper portion of a cooling channel (104, and 358 via 356 see paragraph 0052); producing a piston lower part on the piston upper part via an additive method (paragraph 0032); and producing at least one annular groove (246) in a ring support (204) embedded in the piston upper part, the at least one annular groove configured to receive a piston ring (246); wherein producing the piston lower part on the piston upper part via an additive method includes: applying a layer of metal powder on a surface of the piston upper part (paragraph 0030); locally melting the layer of metal powder (paragraph 0030); allowing the layer of melted metal powder to solidify and form a solid material layer (paragraph 0030 – 0031); producing a plurality of additional solid material layers on the solid material layer to form the piston lower part (Figs 1 – 16); and forming a lower portion of the cooling channel with at least one of the solid material layer and at least a subset of the plurality of additional solid material layers (paragraph 0032, Figs 1 – 16).

Allowable Subject Matter
Claims 2 – 3, 21 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The novelty of the invention pertains to the materially different sections and producing a flat joining surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747